Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 1 of 14 PagelD: 423

CLEARY |GIACOBBE | ALFIERI | JACOBS tc

JOD! S. HOWLETT, Partner
jhowlett@cgajlaw.com

Reply to: Matawan Office

November 27, 2017 2

LVLS

SE: cd Be AON LIC

Via Federal Express
Honorable Thomas R. Betancourt, ALJ

Office of Administrative Law
State of New Jersey

33 Washington Street
Newark, New Jersey 07102

Q3SAIS9 Su

=<
Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311
RESPONDENT’S ANSWER TO THE AMENDED PETITION FOR DUE PROCESS

Dear Judge Betancourt:

As the Court is aware, this firm represents Respondent West Morris Regional High School District
Board of Education (“Board”) in the above-referenced matter.

In accordance with Your Honor’s Order dated November 14, 2017, enclosed please find Respondent's
Answer to the Amended Petition for Due Process. Also enclosed is a Certification of Service.

Please feel free to contact me with any questions.

Respectfully submitted,

 

cc: Julie Warshaw, Esq., counsel for Petitioners (via Federal Express)

 

955 State Route 34 169 Ramapo Valley Road
5uite 200 Upper Level 105
Matawan, Ni 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 2 of 14 PagelD: 424

CLEARY GIACOBBE ALFIERI JACOBS, LLC

 

955 Route 34
Suite 200 QY os
Matawan, New Jersey 07747 7 =
(732) 583-7474 i ae m
(732) 566-7687 on SS 2
Attomeys for Respondent “> Cc 8
West Morris Regional High School District Board of Education = 0 <
—=_ a4 0 G
F.H. and M.H. o/b/o J.H., OFFICE OF ADMINISTRA VELAW
STATE OF NEW JERSEY
Petitioners,
Agency Ref. No.: 2017/26311
v.

OAL Dkt. No.: EDS 10706-17
WEST MORRIS REGIONAL BOARD OF
EDUCATION, RESPONDENT’S ANSWER TO THE
AMENDED PETITION OF APPEAL
Respondent.

 

The Board of Education of the West Morris Regional High School District, 10 South Four
Bridges Road, Chester, New Jersey 07930 (hereinafter referred to as the “Respondent” or
“Board”), is the Respondent in the above-captioned matter. In response to Petitioners’ Amended

Petition for Due Process, and this Court’s Order issued November 14, 2017, the Board says as

follows:

1, Respondent admits that there is currently a due process action pending before the

Honorable Thomas R. Betancourt, ALJ, assigned OAL Dkt. No. EDS 10706-17, and Agency Ref.
No. 2017/26311.

2. Respondent admits that, in response to Petitioners’ request for independent

educational evaluations, the Board has received a psychoeducational assessment report from

Natalie Schuberth, Psy.D., BCBA-D, and a psychiatric assessment report from Ellen M. Platt, D.O,

following Petitioners’ filing of their initial petition for due process,
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 3 of 14 PagelD: 425

3. Respondent admits that it received correspondence concerning J.H.’s placement at
Purnell School. Respondent states that the remainder of Paragraph 3 contains no factual
allegations against Respondent and, as such, Respondent neither admits nor denies same and leaves
Petitioners to their proofs. To the extent that Paragraph 3 contains allegations against Respondent,
the Board denies same.

4. Respondent states that Paragraph 4 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. Notwithstanding, Respondent admits that J.H. is an eleventh (11") grade student.
Respondent further notes that Dr, Platt’s report indicates that J.H. meets the DSM-V criteria for:
H/O Major Depressive Disorder, recurrent episode, moderately severe (with irrational thinking):
H/O Generalized Anxiety Disorder; H/O Panic Disorder; School Avoidance; Specific Learning
Impairment in Mathematics, specifically with fluent calculation, moderate; H/O Major Depressive
Disorder, recurrent, severe, without psychotic features; R/O Central Auditory Processing Disorder;
and R/O Agoraphobia. Additionally, Respondent notes that Dr. Schuberth’s report indicates that
J.H. meets the criteria for the following diagnoses: Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate; Major Depressive Disorder, recurrent
episode, moderate; and Generalized Anxiety Disorder.

5. Respondent states that Paragraph 5 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 5 contains allegations against Respondent, the Board
denies same.

6. Respondent states that Paragraph 6 contains no factual allegations against

Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 4 of 14 PagelD: 426

their proofs. To the extent that Paragraph 6 contains allegations against Respondent, the Board
denies same. Notwithstanding, Respondent notes that J.H. attended school on December 7, and
December 8, 2016.

7. Respondent admits that it provided J.H. with home instruction services
commencing on or about October 24, 2016. To the extent that Paragraph 7 contains additional
allegations against Respondent, the Board denies same.

8. Respondent admits that it provided J.H. with home instruction services
commencing on or about October 24, 2016. To the extent that Paragraph 8 contains additional
allegations against Respondent, the Board denies same.

9. Respondent admits that, on or about January 3, 2017, the Board received a Special
Education Referral form signed by Petitioners. To the extent that Paragraph 9 contains additional
allegations against Respondent, the Board denies same.

10. To the extent that Paragraph 10 contains factual allegations against Respondent, the
Board denies same. Respondent further notes that J.H.’s health care providers at ICCPC, Melissa
Dolgos, LAC, Senior Clinician, and Shankar Srinivasan, M.D., Program Psychiatrist.
recommended that J.H. be placed into a therapeutic school environment to continue progressing
with her anxiety, depression, and function in school.

I]. | Respondent states that Paragraph 11 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. Respondent further states that it is merely Petitioners’ opinion that J.H. is not in need
of a therapeutic school setting.

12. Respondent admits that, on April 6, 2017, the Board classified J.H. was eligible for

special education and related services under the criteria of Emotionally Disturbed pursuant to
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 5 of 14 PagelD: 427

N.J.A.C. 6A:14-3,5(c)(4). Respondent notes that Petitioners consented to J.H. being classified as
Emotionally Disturbed and, on April 6, 2017, Petitioners executed the Eligibility Determination
Report stating same. To the extent that Paragraph 12 contains additional allegations against
Respondent, the Board denies same.

13. Respondent denies that J.H. meets the criteria for classification as “Other Health
Impaired” pursuant to N.J.A.C. 6A:14-3.5 or the Individuals with Disabilities in Education Act
(“IDEA”) regulations, specifically 34 C.F.R. § 300.8. Respondent further notes that it is unaware
of the existence of a DSM-V diagnosis of “emotionally disturbed,” as that term refers to a
classification category under N.LA.C. 6A:14-3.5 and 34 C.F.R, § 300.8. Lastly, Respondent
cannot respond to the additional allegations contained in Paragraph 13 as Petitioners do not
identify to what the “‘report from ICPC (sic)” refers.

14. Respondent denies that J.H. meets the criteria for classification as “Other Health
Impaired” pursuant to N.J.A.C, 6A:14-3.5 or 34 C.F.R. § 300.8. Respondent notes that N.J.A.C.
6A:14-3.5 states: “Other health impaired” corresponds to “chronically ill” and means a disability
characterized by having limited strength, vitality or alertness, including a heightened alertness to
with respect to the educational environment, due to chronic or acute health problems, such as
attention deficit disorder or attention deficit hyperactivity disorder, a heart condition, tuberculosis,
theumatic fever, nephritis, asthma, sickle cell anemia, hemophilia, epilepsy, lead poisoning,
leukemia, diabetes or any other medical condition, such as Tourette syndrome, that adversely
affects a student’s educational performance. A medical assessment documenting the health
problem is required.” Respondent further denies that it failed to appropriately classify J.H. or offer
J.H. an appropriate educational placement that meets her unique academic, social, emotional, and

physical needs.
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 6 of 14 PagelD: 428

15. Respondent admits that, at a meeting on May 16, 2017, it proposed an
Individualized Education Program (“IEP”) where J.H. would attend the Being Successful Program
(“BSP”), an in-district therapeutic program, at West Morris Mendham High School. The IEP also
proposed individual counseling services once per week for thirty (30) minutes.

16. Respondent admits that, due to a typographical error in the IEP, the BSP at
Mendham High School is inadvertently referred to as the “Behavioral Supports Program.”
Respondent denies that Petitioners have never heard of the Being Successful Program and notes
that Petitioners observed the BSP at Mendham High School.

17. Respondent admits that students attending the BSP are offered multiple levels of
academics. Respondent denies all other characterizations of the BSP contained in Paragraph 17.
Additionally, Respondent notes that the BSP is specifically designed for students struggling to
cope with emotional issues and anxiety related to school.

18. Respondent denies all characterizations of the BSP contained in Paragraph 18.
Notwithstanding, Respondent notes that the proposed IEP places J.H. in a number of college
preparatory classes, including French 3 and Algebra II.

19. Respondent denies all characterizations of the BSP contained in Paragraph 19.

20. Respondent states that paragraph 20 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to

their proofs. To the extent that Paragraph 20 contains allegations against Respondent, the Board

denies same.
21. Respondent denies all allegations contained in Paragraph 21.
22. Respondent admits that, upon information and belief, Purnell School is not a

therapeutic school nor is it approved for special education and related services by the State of New
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 7 of 14 PagelD: 429

Jersey. To the extent that Paragraph 22 contains additional factual allegations against Respondent,
the Board denies same.

23. Respondent states that Paragraph 23 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 23 contains allegations against Respondent, the Board
denies same. Specifically, Respondent asserts that the proposed IEP provides J.H. with a free,
appropriate public education, as required by State and Federal laws.

24. To the extent that the allegations contained in Paragraph 24 are discernible,
Respondent denies same.

25. To the extent that Paragraph 25 contains factual allegations against Respondent, the
Board denies same,

26. Respondent states that Paragraph 26 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 26 contains allegations against Respondent, the Board
denies same. Specifically, Respondent asserts that the proposed IEP provides J.H. with a free,
appropriate public education, as required by State and Federa! laws,

27. Respondent admits that, upon information and belief, Purnell School is not a
therapeutic school nor is it approved for special education and related services by the State of New
Jersey. Respondent further admits that it rejected Purnell School for placement and asserts that
the proposed IEP provides J.H. with a free, appropriate public education, as required by State and
Federal laws, To the extent that Paragraph 27 contains additional allegations against Respondent,

the Board denies same.
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 8 of 14 PagelD: 430

28. Respondent admits that home instruction is not a “stay put” placement. To the
extent that Paragraph 28 contains additional allegations against Respondent, the Board denies
same.

29. Respondent admits that it granted Petitioners’ request for an independent
psychoeducational assessment conducted by Dr. Schuberth, and a psychiatric assessment
conducted by Dr. Platt.

30. Respondent states that Paragraph 30 contains no factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 30 contains allegations against Respondent, the Board
denies same. Notwithstanding, Respondent notes that Dr. Schuberth’s diagnoses are based upon
the criteria in the DSM-V and not N.J.A.C. 6A:14-3.5 and 34 C.F.R. § 300.8.

31. Respondent admits that a meeting was not held to discuss the independent
assessment reports. Respondent states that the remainder of Paragraph 31 does not contain factual
allegations against Respondent and, as such, Respondent neither admits nor denies same and leaves
Petitioners to their proofs.

32. Respondent states that Paragraph 32 does not contain factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 32 contains allegations against Respondent, the Board
denies same.

33. Respondent states that Paragraph 33 does not contain factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 33 contains allegations against Respondent, the Board

denies same.
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 9 of 14 PagelD: 431

34. Respondent admits that it received correspondence concerning J.H.’s placement at
Purnell School. Respondent further admits that, upon information and belief, J.H. was accepted
to and attends Purnell School.

35. Respondent states that Paragraph 35 does not contain factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 35 contains allegations against Respondent, the Board
denies same.

36. Respondent states that Paragraph 36 does not contain factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs. To the extent that Paragraph 36 contains allegations against Respondent, the Board
denies same,

37. Respondent admits that it notified Petitioners that, without their consent, the
proposed IEP would not be implemented and that J.H. would be provided with a 504 Plan in the
general education setting. Respondent denies that it “declassified” J.H.

38. Respondent admits that a meeting was not held to discuss the independent
assessment reports. Respondent denies that it “declassified” J.H. Respondent asserts that the
remainder of Paragraph 38 contains legal conclusions to which no response is required.

39, Respondent admits that, on April 6, 2017 (not May 2017), the Board classified J.H.
was eligible for special education and related services under the criteria of Emotionally Disturbed
pursuant to N.J.A.C, 6A:14-3.5(c)(4). Respondent denies that it “declassified” J.H. Respondent
asserts that the remainder of Paragraph 39 contains legal conclusions to which no response is

required.
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 10 of 14 PagelD: 432

40. Respondent states that Paragraph 40 contains legal conclusions to which no
response is required. To the extent that a response is required, Respondent denies all allegations
contained in Paragraph 40 and asserts that the proposed IEP provides J.H. with a free, appropriate
public education, as required by State and Federal laws.

41. | Respondent states that Paragraph 41 contains legal conclusions to which no
response is required. To the extent that a response is required, Respondent denies all allegations
contained in Paragraph 41 and asserts that the proposed IEP provides J.H. with a free, appropriate
public education, as required by State and Federal laws.

42. Respondent states that Paragraph 42 contains legal conclusions to which no
response is required. To the extent that a response is required, Respondent denies all allegations
contained in Paragraph 42 and asserts that the proposed IEP provides J.H. with a free, appropriate
public education, as required by State and Federal laws.

43. Respondent states that Paragraph 43 contains legal conclusions to which no
response is required. To the extent that a response is required, Respondent denies all allegations
contained in Paragraph 43 and asserts that the proposed IEP provides J.H. with a free, appropriate
public education, as required by State and Federal laws.

44. Respondent states that Paragraph 44 contains legal conclusions to which no
response is required. To the extent that a response is required, Respondent denies all allegations
contained in Paragraph 44 and asserts that J.H. is appropriately classified as Emotionally
Disturbed, pursuant to N.J.A.C. 6A:14-3.5 or 34 C.F.R. § 300.8.

45. | Respondent denies that it “declassified” J.H. Respondent further denies that J.H.
did not have any IEP or appropriate placement in the district. To the extent that the remainder of

Paragraph 45 contains allegations against Respondent, the Board denies same. Notwithstanding,
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 11 of 14 PagelD: 433

Respondent notes that N.J.A.C. 6A:14-2.3(a) and 34 C.F.R. § 300.300(b) require parental consent
for the initial provision of special education and related services to a child.

46. Respondent states that Paragraph 46 does not contain factual allegations against
Respondent and, as such, Respondent neither admits nor denies same and leaves Petitioners to
their proofs, To the extent that Paragraph 46 contains allegations against Respondent, the Board
denies same.

In response to Petitioners’ prayer for relief (paragraphs 1-11), Respondent West Morris
Regional Board of Education admits that Petitioners appear to be seeking the requested relief.

AFFIRMATIVE DEFENSES
FIRST SEPARATE AND AFFIRMATIVE DEFENSE

The Amended Petition for Due Process fails to state a claim upon which relief may be
granted.

SECOND SEPARATE AND AFFIRMATIVE DEFENSE

At all times relevant to this matter, Respondent, its agents, employees, officers, staff and
designee(s) complied with the requirements of the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. §§1400 et seg., Section 504 of the Rehabilitation Act of 1973, and
corresponding New Jersey law, and has continually offered and stands ready to provide the student
with a free appropriate public education (“FAPE”) in the least restrictive environment, and
otherwise in conformity with all applicable laws.

THIRD SEPARATE AND AFFIRMATIVE DEFENSE
Inasmuch as Respondent made available to the student a free, appropriate public education,

Petitioners are barred from recovery by N.J.A.C. 6A:14-2.10 (a).

i0
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 12 of 14 PagelD: 434

FOURTH SEPARATE AND AFFIRMATIVE DEFENSE

Recovery is barred or subject to reduction by N.ULA.C. 6A:14-2.10(c) and 34 C.ELR. §

 

300.148(d)
FIFTH SEPARATE AND AFFIRMATIVE DEFENSE
Petitioners are barred from recovery by virtue of their pre-determination of J.H.’s
placement at Purnell School, their decision that J.H. would not consider any other proposed in-
district placements, and their failure to meaningfully participate in the IEP process.
SIXTH SEPARATE AND AFFIRMATIVE DEFENSE
Petitioners are barred from recovery because Purnell School is not approved for the
provision of special education and related services and Petitioners cannot satisfy the requirements
of N.J.A.C. 6A:14-6.5(b).
SEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
Petitioners are barred from recovery under the doctrine of collateral estoppel and res
judicata.
EIGHTH SEPARATE AND AFFIRMATIVE DEFENSE
Any events occurring outside the applicable statute of limitations period are barred.
NINTH SEPARATE AND AFFIRMATIVE DEFENSE
Petitioners’ claims are frivolous and without any reasonable basis in law or fact; cannot be
supported by good faith argument for extension, modification or reversal of existing law; and are
lacking in evidentiary support.
TENTH SEPARATE AND AFFIRMATIVE DEFENSE
Respondent reserves the right to seek reimbursement of attorneys’ fees as appropriate,

pursuant to 34 C.F.R. § 300.517 on the grounds stated therein.
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 13 of 14 PagelD: 435

ELEVENTH SEPARATE AND AFFIRMATIVE DEFENSE

Respondent reserves the right to assert other such defenses as continuing investigation and
discovery may indicate.

WHEREFORE, the West Morris Regional Board of Education respectfully requests that
the Amended Petitioner for Due Process be dismissed, with prejudice, and that an Order be entered
in favor of Respondent, finding that it offered to provide the student with a free appropriate public
education in conformity with all applicable law and regulation, denying Petitioners’ request for

relief, and for such other and further relief as the Administrative Law Judge deems just and proper.

CLEARY GIACOBBE ALFIERI JACOBS, LLC
Attorneys for Respondent
West Morris Regional Board of Education

By! i wlett

Dated: November 27, 2017

12
Case 2:19-cv-14465-SDW-LDW Document 13-7 Filed 11/26/19 Page 14 of 14 PagelD: 436

CERTIFICATION OF SERVICE

1, Jodi S. Howlett, Esq., of full age, certify that 1 am an attorney at law in the State of New
Jersey and a Partner in the law firm of Cleary Giacobbe Alfieri Jacobs, LLC, counsel of record for
Respondent West Morris Regional Board of Education, and that on November 27, 2017, 1 caused
a copy of Respondent’s Answer to the Amended Petition for Due Process to be served upon
Petitioners’ counsel, Julie Warshaw, Esq., Warshaw Law Firm, LLC, 266 King George Road,
Suite C2, Warren, New Jersey 07059, by Federal Express.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, 1 am subject to punishment.

 

Dated: November 27, 2017

13
